DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The 04/11/2022 claim amendments have rendered moot the Claim Objections and the rejections under 112, as the amended claims recite subject matter that is clear and supported by the disclosure.
Regarding the 101 rejections, the amended claims are no longer directed to an abstract idea. Specifically, the amended claims are not simply directed determining if a boundary is “relevant” to an aircraft, but are not directed to determining a distance between a current location of an aircraft and a flight boundary, where an output is generated to cause a display device to display a surface representing the flight boundary relative to the current location of the aircraft. Therefore, the determination of the distance in combination with the generation of the output causes the claim to be directly to significantly more than an abstract idea of simply determining a boundary to be “relevant”. Therefore, the amended claims render moot the 101 rejections.
Regarding the rejections under 102 and 103, the closest prior art is Woodell et al. (7,609,200), Turcios et al. (8,718,915), and VanDerKamp et al. (10,565,882).
While Woodell et al. and Turcios et al. both teach displaying the equivalent of a “surface” as claimed in the previously rejected claims of the present application, the prior art taken either alone or in combination with other prior art fails to teach or render obvious the amended Claim 1 limitations of “a flight boundary to be crossed by the aircraft, determine that the flight boundary is within a predetermined distance threshold between the current location of the aircraft and the flight boundary”. Both Woodell et al. and Turcios et al. are directed to displaying a “surface” that represents a boundary or surface that should be avoided, not “crossed”. The Examiner has determined that this is not a trivial limitation, as the determination and display of a virtual surface that represents an area to be avoided by an aircraft is not equivalent to the determination and display of a surface that should be crossed or passed through by an aircraft. The function and problem solved by Claim 1 of the present application is then completely different from that of the closest prior art.
In an updated search, the Examiner could not find prior art that taught or rendered obvious all claimed limitations with respect to a surface that to be crossed by an aircraft. Prior art VanDerKamp et al. teaches displaying a path vector in a particular color where or near where an aircraft is projected to exit a volume of airspace (VanDerKamp et al.; see col.10, particularly lines 1-22), however, this is not equivalent to the claimed “surface” that represents a flight boundary that is to be crossed by an aircraft, but is a vector that shows a projection of an aircraft location. Therefore, the prior art does not teach or render obvious the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662